Citation Nr: 9904209	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-13 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
lumbosacral spine.  

ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to 
January 1943 and from January 1945 to June 1946.  
Additionally, the record shows that he was a prisoner of war 
of the Japanese Government from May 1942 to January 1943.  

The present matter has come before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines, (RO).  

It is noted that in a letter of March 1997 addressed to the 
Board but sent to the RO, the veteran asked for 
reconsideration of a February 1997 Board decision pertaining 
to a shrapnel wound of the left lower extremity.  The RO then 
advised the veteran that any motion for reconsideration 
should be sent to the Board.  The veteran has not submitted a 
motion to the Board.   


FINDINGS OF FACT

1.  There is no competent evidence that osteoarthritis of the 
lumbosacral spine was present in service or compensably 
manifested within one year after separation from service or 
that it is otherwise related to service.  

2.  There is no competent evidence that the veteran has post-
traumatic osteoarthritis of the lumbosacral spine.  


CONCLUSION OF LAW

The claim for service-connection for osteoarthritis of the 
lumbosacral spine is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A June 1946 service separation examination revealed that the 
veteran had no musculoskeletal defects.  He was noted to have 
a history of nonpenetrating shell fragment wounds to the 
lower extremities.  

An examination by E. R. Lucas, M.D. in September 1952 was not 
reported to show any lumbosacral spine disorder.  A November 
1964 VA examination, in pertinent part, found a scar at the 
right costovertebral angle, four centimeters from the 
midline, with slight injury to the sacrospinalis muscle; no 
lumbosacral spine disorder was reported.  On a November 1986 
VA examination, in pertinent part, the veteran's spine was 
noted to have normal configuration and mobility; there was no 
tenderness.  A March 1997 X-ray report from the Ramon Tabiana 
Memorial Hospital shows bony spurs at the adjoining margins 
of the lumbar spine.  The impression was degenerative 
osteoarthritis, lumbar spine.  An outside patients record 
card from the Ramon Tabiana Memorial Hospital covering the 
period from September 1987 to May 1998 has also been 
submitted.  A March 1997 note shows that X-rays of the 
thoracolumbar spine had been made to rule out a slipped disc 
and osteoarthritis.  A note a few days later, in March 1997, 
shows a diagnosis of degenerative osteoarthritis based on 
results of back X-rays.  The records do not show a diagnosis 
of post-traumatic osteoarthritis.  

The term "service connection" connotes many factors but, 
basically, it means that a disease or injury, resulting in 
disability, was incurred coincident with service in the Armed 
Forces or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Where a veteran 
served 90 days or more during a period of war or after 
December 31, 1946 and arthritis is manifest to a compensably 
disabling degree within one year of separation from such 
service, it shall be presumed to have been incurred in 
service.  If a veteran is a former prisoner of war, interned 
or detained for not less than 30 days, post-traumatic 
osteoarthritis shall be presumed to have been incurred in 
service, if manifest to a degree of 10 percent or more at any 
time after discharge or release from active service even 
though there is no record of such disease during service.  
38 C.F.R. §§ 3.307, 3.309 (1998).  

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In general, a well-
grounded claim for service connection requires medical 
evidence of a current disability, competent evidence of a 
disease or injury in service and medical evidence of a nexus 
between the current disability and the disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  "[I]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  

There is medical evidence of current degenerative 
osteoarthritis of the lumbar spine.  There is no competent 
evidence that osteoarthritis of the lumbar spine was present 
in service or compensably disabling within one year after 
separation from service and it does not appear that the 
veteran is contending otherwise.  

Former prisoners of war have a presumption of service 
incurrence of post-traumatic osteoarthritis that is 
compensably manifested at any time.  38 C.F.R. § 3.309(c).  
The veteran has not submitted any competent evidence that he 
has post-traumatic osteoarthritis of the lumbosacral spine.  
The evidence shows that he has degenerative arthritis rather 
than post-traumatic osteoarthritis.  Accordingly, the former 
prisoner of war presumption does not apply.  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(West 1991); 
38 C.F.R. § 3.304(d) (1998).  

Where, as here, the veteran engaged in combat, satisfactory 
lay evidence that an injury or disease was incurred in 
service will be accepted as sufficient proof of service 
connection where such evidence is consistent with the 
circumstances, conditions, or hardships, of service.  38 
U.S.C.A. § 1154; Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (1997).  However, competent evidence 
of a nexus between a current disability and service is still 
required.  Turpen v. Gober, 10 Vet. App. 536 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

38 U.S.C.A. § 1154 permits satisfactory lay evidence to 
establish that an injury or disease was incurred in service 
in a claim for service connection where the veteran engaged 
in combat.  However, a grant of service connection still 
requires competent evidence of a nexus between a current 
disability and service.  Where the determinative issue is 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993). Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

While the veteran can relate injuries or symptoms he may have 
experienced during service, he is not competent to diagnose 
any in-service disorder or to provide a link between what may 
have happened in service and current disability.  There is no 
medical evidence relating the veteran's degenerative 
osteoarthritis of the lumbar spine to service nor is there 
any medical evidence of post-traumatic osteoarthritis of the 
lumbar spine.  Since there is no competent evidence of a 
nexus between the degenerative osteoarthritis of the lumbar 
spine and a disease or injury in service, the claim is not 
well grounded.  Caluza, 7 Vet. App. 498.  

Although the veteran has asked that the doctrine of 
reasonable doubt be applied, it is not applicable in the 
absence of a well-grounded claim.  

The veteran has not identified any additional, available, 
evidence which, if true, would make the claim for service 
connection for osteoarthritis of the lumbosacral spine 
plausible.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).


ORDER

Service connection for osteoarthritis of the lumbosacral 
spine is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

